Exhibit 10.3
TERM NOTE MODIFICATION AGREEMENT NO. 1
     This Term Note Modification Agreement No. 1 (the “First Amendment”) dated
as of September 30, 2010 is by and between IPG PHOTONICS CORPORATION, a Delaware
corporation with a principal place of business at 50 Old Webster Road, Oxford,
Massachusetts 01540 (the “Borrower”) and BANK OF AMERICA, N.A., a national
banking association organized and existing under the laws of the United States
of America with its office at 100 Federal Street, Boston, Massachusetts 02110
the “Bank”).
WITNESSETH:
     WHEREAS, the Borrower executed and delivered to the Bank a Term Note dated
June 4, 2008 in the face amount of $20,000,000.00 (the “Note”); and
     WHEREAS, the Borrower has requested an extension of the Maturity Date and
certain other modifications set forth in the Note; and
     WHEREAS, the Bank has agreed to the extension, subject to the terms and
conditions of this First Amendment.
     NOW THEREFORE, in consideration of the mutual agreements, representations
and warranties contained in the Note and this First Amendment, and the faithful
performance of those agreements, the Borrower and the Bank agree as follows:
1. Effective as of the date of this First Amendment, the Note is amended in the
following respects:
     a. The calculation with respect to the “Applicable Margin” as set forth on
page 2 of the Note is restated to read as follows:

    “The Applicable Margin will be based upon calculation by the Bank of the
Funded Debt to EBITDA Ratio, as follows:

                  Funded Debt to   Applicable Margin —   Applicable Margin —
EBITDA Ratio   LIBOR Rate   Base Rate
less than 1.0 to 1.0
    .90 %     -.40 %
equal to or greater than 1.0 to 1.0, but less than 1.5 to 1.0
    1.10 %     -.15 %
equal to or greater than 1.5 to 1.0
    1.30 %     .10 %

 



--------------------------------------------------------------------------------



 



     b. The “Maturity Date” defined in the third full paragraph on page 4 of the
Note is restated to be “June 30, 2015”.
2. The Borrower acknowledges that all other terms, provisions and conditions of
the Note remain unchanged and are in full force and effect, and the Borrower
hereby ratifies and confirms each and all of its obligations under the Note.
3. The Borrower hereby acknowledges and agrees that it has no claim, cause of
action, defense, right of setoff, right of recoupment or counterclaim against
the Bank with respect to the Note or any related loan document as of the date
hereof, and waives and releases any and all such claims, causes of action,
defenses, rights and counterclaims.
     IN WITNESS WHEREOF, each of the Borrower and the Bank has caused this Term
Note Modification Agreement No. 1 to be executed by its duly authorized
representative as an instrument under seal as of the day and year first above
written.

                                  IPG PHOTONICS CORPORATION
  /s/ Kacey L. Richards
 
      By:   /s/ Timothy P.V. Mammen
 
        Witness           Name:   Timothy P.V. Mammen,                    
Title:   Vice President and Chief Financial Officer                            
              BANK OF AMERICA, N.A.
  /s/ Todd Mandella
 
      By:   /s/ John B. Desmond
 
        Witness           Name:   John B. Desmond                     Title:  
Senior Vice President        

2